Citation Nr: 0127171	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which implicitly reopened the 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder, and again denied service 
connection for post-traumatic stress disorder.  This case has 
been before the Board on two previous occasions, most 
recently in May 2001, when it was remanded for additional 
development.  All requested development having been completed 
and the requested benefits remaining denied, this matter has 
been returned to the Board for further consideration.

The Board notes that the veteran submitted a request for 
nonservice-connected pension benefits in August 1997, but 
there is no indication that the RO addressed this request.  
Although the RO adjudicated a claim for entitlement to 
individual unemployability based upon service-connected 
disabilities in its January 1999 rating decision, there is no 
rating decision of record regarding the veteran's request for 
nonservice-connected pension benefits.  As such, this issue 
is referred to the RO for consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO denied service connection for post-traumatic 
stress disorder in a July 1997 decision.

3.  The evidence associated with the claims file subsequent 
to the RO's July 1997 decision is new and deemed to be so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  Although the veteran suffers PTSD-related symptoms, he 
does not have a clear diagnosis of post-traumatic stress 
disorder.

CONCLUSIONS OF LAW

1.  The July 1997 RO decision denying service connection for 
post-traumatic stress disorder is final.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 20.1103.

2.  The evidence submitted subsequent to the July 1997 RO 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1103 (2001).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for service connection for post-traumatic stress 
disorder as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the veteran's claim.  
The veteran was afforded VA examinations and the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, it appears that all 
evidence identified by the veteran relative to this claim 
has been obtained and associated with the claims folder.  
The veteran was also informed of the specific notice and 
duty to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 in a May 2001 letter.  The veteran 
did not respond to the notice nor did he take advantage of 
the opportunity to appear and testify before an RO Hearing 
Officer and/or a member of the Board to advance any and all 
arguments in favor of his claim.

The Board notes at this juncture that the claim of 
entitlement to service connection for post-traumatic stress 
disorder was denied by the RO in a July 1997 decision, with 
notice sent to the veteran.  The veteran did not appeal that 
decision and, as a consequence, it became final.  See 
38 C.F.R. § 20.1103.  In December 1998, the veteran 
requested that his claim be reopened and the RO, in its 
January 1999 rating decision, implicitly reopened the claim 
of entitlement to service connection for post-traumatic 
stress disorder and denied it on the merits.  
Notwithstanding the RO's reopening, the Board is required to 
make its own findings and conclusions regarding the evidence 
that has been submitted since the July 1997 final decision.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id. at 1363.

With these considerations and based on the evidence as 
outlined below, the Board finds that the evidence submitted 
since the RO's July 1997 decision is new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the veteran's disability.  Accordingly, the 
claim of entitlement to service connection for post-
traumatic stress disorder is reopened.  As such, the Board 
will now consider the merits of the claim before it.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record reveals that the veteran served 
during the Vietnam era, but did not participate in combat.  
The veteran was assigned to work in the Cherry Point Naval 
Hospital in 1972, and avers that he worked with burn victims 
while serving as a hospital corpsman.  There is nothing in 
the veteran's military service records to either confirm or 
deny his assertion that he worked with burn victims while at 
Cherry Point.  The veteran requested a discharge from 
service in October 1972, while participating in a drug 
rehabilitation program.  He was granted that discharge and 
his service was characterized as honorable.  Other than the 
veteran's treatment for drug abuse during service, he was 
treated for situational anxiety in February 1972 when he 
complained of being hot tempered and having difficulty 
getting along with others.  His discharge examination notes 
complaints of depression, including homesickness, and a 
possible immature personality disorder.

Following discharge from service, the veteran had a twenty 
year work history with one company, then received a medical 
retirement in 1995.  He relates receiving a monthly pension 
and having held several jobs for short periods of time since 
1995.  In October 1996, the veteran filed his first 
application for VA compensation benefits, asserting that he 
developed post-traumatic stress disorder in 1971.  At that 
time, he stated that he had to peel the skin from burn 
victims and handle stillborn babies when serving at the 
Naval Hospital in Cherry Point.  As a result, the veteran 
asserts that he experiences nightmares and has difficulty 
sleeping.



VA treatment records show that the veteran underwent 
psychiatric evaluation in July 1983, when he presented with 
a desire to "get rid of that other guy" in his head.  He 
related a history of auditory hallucinations since second or 
third grade.  The veteran also related a lengthy history of 
drug and alcohol abuse.  Ultimately, he was diagnosed as 
having schizophrenia, paranoid and chronic, as well as a 
substance use disorder.  In May and June 1995, the veteran 
sought treatment from a private psychiatrist for his 
schizophrenia and improvement was noted with the use of 
prescribed medication.

In January 1997, the veteran underwent VA examination and 
complained of hearing voices, having nightmares of his 
activities in Cherry Point once per month, having difficulty 
seeing people hurt, and being bothered by the smell of 
burning flesh.  He related being on no medications at that 
time, but to having been treated for schizophrenia in 1981 
or 1982.  The veteran also stated that he had a history of 
drug and alcohol use and medicated himself with alcohol.  
Following a complete examination, including clinical 
testing, the examiner opined that the test results were 
valid, but slightly exaggerated, suggesting a thought 
disorder with paranoid features as often seen in paranoid 
schizophrenia.  In summary, the examiner opined that if the 
events described by the veteran were, in fact, experienced, 
they would be considered traumatic; however, a verified 
diagnosis of post-traumatic stress disorder could not be 
rendered because of the veteran's other complicating 
behaviors and diagnoses, i.e.:  a chronic drug and alcohol 
history and at least a provisional diagnosis of 
schizophrenia, paranoid type.  The examiner suggested that 
the veteran be re-evaluated after a few years to determine 
if he had a more distinct grouping of symptoms to discern 
the possible existence of post-traumatic stress disorder.

VA treatment records show periodic treatment for 
schizophrenia and numerous hospitalizations beginning in 
July 1997 with complaints of homicidal ideation toward his 
wife.  During each visit, the veteran related the continued 
use of drugs 



and alcohol and non-compliance with prescribed medication.  
Each time, he received Axis I diagnoses of schizophrenia, 
chronic and paranoid, and substance abuse.  During an 
October 1998 hospitalization, symptoms of post-traumatic 
stress disorder were noted, but the treating psychiatrist 
did not render a diagnosis of PTSD, stating that the 
symptoms were difficult to determine with so many other 
factors present.  Upon transfer for extended treatment in 
November 1998 to Sheridan VA Hospital from the Salt Lake 
City Hospital, where the veteran received most of his 
treatment, a history of possible PTSD was noted, as well as 
a history of schizophrenia and episodic alcohol and cannabis 
abuse.  The veteran reported that he was transferred from 
Salt Lake City because they were having difficulty 
diagnosing his PTSD.  After three days of treatment, 
diagnoses of a history of alcohol abuse and schizophrenia by 
history were rendered.  There was no diagnosis of post-
traumatic stress disorder made and a Global Assessment of 
Functioning score of fifty was assigned.  It was noted that 
there was not much in his history that would necessitate a 
transfer for long-term care.

The veteran was again hospitalized in April 1999; this 
admission was due to the veteran's feeling that life was not 
worth living.  He related having increased nightmares and 
difficulty sleeping as well as continued voices telling him 
to do "mean" things.  Following fifteen days of inpatient 
treatment, the veteran was again diagnosed as having 
schizophrenia, paranoid type.  An Axis II diagnosis of 
personality disorder with passive-aggressive features was 
also rendered and the treating psychiatrist reported that 
testing demonstrated some PTSD features.  Although PTSD 
group therapy was recommended, an Axis I diagnosis of post-
traumatic stress disorder was not rendered.

In July 2001, the veteran underwent another VA psychiatric 
examination.  He complained of sleeping poorly during 
service following his work at Cherry Point Naval Hospital 
and to beginning his sleeping pill abuse at that time.  He 
related a continuing use of marijuana and alcohol on a daily 
basis; barbiturates, cocaine, and 


methamphetamines on a monthly basis; and, occasional use of 
LSD.  The veteran had no complaints of paranoia, 
hallucinations, flashbacks, intrusive thoughts, problems 
with irritability, triggering events, avoidance of symbols 
that reminded him of his in-service stressor, startle 
reaction or hypervigilance.  He stated that he had not 
participated in regular psychiatric treatment in 
approximately one and one-half years and did not take 
prescribed medications.  Following a complete examination 
and review of the veteran's claims folder, the examiner 
rendered an Axis I diagnosis of polysubstance abuse and an 
Axis II diagnosis of anti-social traits.  A Global 
Assessment of Functioning score of fifty-five was assigned 
secondary to the veteran's moderate symptoms of anxiety and 
his isolation which was found to be directly related to his 
substance abuse.  In conclusion, the examiner opined that 
the veteran was not typical of patients with post-traumatic 
stress disorder as he increased his stimulation following 
service and all of his problems appeared to be the result of 
substance abuse.

After review of the evidence, the Board finds that there is 
no clear diagnosis of post-traumatic stress disorder even 
though there is evidence of PTSD-related symptoms.  The 
Board has considered the circumstances of the veteran's 
service and even if it were verified that he experienced the 
traumatic events described, there is no medical diagnosis of 
record to suggest that the events experienced in service 
caused an acquired psychiatric disorder.  There is no 
approximate balance of positive and negative evidence in 
this case to invoke the doctrine of resolving all reasonable 
doubt in favor of the claimant.  There is simply no 
competent evidence to support the contention that the 
veteran has post-traumatic stress disorder.  The suggestions 
in the record are that the veteran's chronic alcohol and 
drug abuse cause features similar to those suffered by 
individuals with PTSD, that his schizophrenia and 
personality disorder also result in symptoms similar to 
those suffered by individuals with PTSD.  The record, 
however, does not contain a diagnosis of PTSD and, as a 
consequence, service connection is hereby denied.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.

Service connection for post-traumatic stress disorder is 
denied.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

